DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 8/11/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/11/2021 has been considered by Examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities: the term “preform” in line 3 should be changed to “perform.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,115,877. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 11,115,877 patent (see correspondence table below).
Instant Application
U.S. Patent No. 11,115,877
4. A mobile device for performing Evolved Packet System (EPS) fallback from a 5G system to an Evolved Packet Core (EPC) system, the mobile device comprising: a communication interface configured to communicate with and connect to at least one base station; and a memory storing computer executable instructions of: determining, based at least in part on a 5G support indicator module of the mobile device, whether the mobile device supports voice communication over new radio (VoNR); determining, based at least in part on the 5G support indicator module, whether a connected base station supports voice communication over new radio (VoNR); in response to determining that either one of the mobile device or the connected base station does not support voice communication over new radio (VoNR): transmitting an EPS fallback service request from the mobile device to the connected base station, wherein the EPS fallback service request instructs the connected base station to initiate a fallback procedure from the 5G system to the EPC system, and wherein the fallback procedure is initiated, based on the 5G support indicator module, to reduce setup time for a call initiated by the mobile device.





5. The mobile device of claim 4 wherein the memory further stores computer executable instructions of: receiving at least one protocol indicator from the connected base station, wherein the protocol indicator informs the mobile device of a communication protocol supported by the connected base station; and storing the at least one protocol indicator associated with the connected base station at the mobile device, and wherein the at least one protocol indicator associated with the base station is further associated with a timeframe during which the at least one protocol indicator is valid.
6. The mobile device of claim 4 wherein the memory further stores computer executable instructions of: receiving at least one protocol indicator from the base station, wherein the protocol indicator informs the mobile device of a communication protocol supported by the base station; and storing the at least one protocol indicator associated with the connected base station at the mobile device.
7. The mobile device of claim 4 wherein determining whether the mobile device supports voice communication over new radio (VoNR) and determining whether the connected base station supports voice communication over new radio (VoNR) is based at least in part on: manufacturer of the mobile device, manufacturer of the connected base station, attributes of the mobile device, attributes of the connected base station, current location of the mobile device, location of the connected base station, location history of the mobile device, subscriber plan of a subscriber of the mobile device, profile of the subscriber of the mobile device, type of communication initiated by the mobile device, health of the connected base station, health of a telecommunications network in which the connected base station resides, congestion in the telecommunications network, SIM associated with the mobile device, or any combination thereof.
8. The mobile device of claim 4 wherein the EPS fallback service request is a Non-Access Stratum message.
9. The mobile device of claim 4 wherein the EPS fallback service request is transmitted to an access and management mobility function node in a telecommunications network in which the connected base station resides, and comprises information of at least one frequency band to be used to perform the fallback procedure from the 5G system to the EPC system.
10. The mobile device of claim 4 whereby, when the mobile device initiates communications, instead of immediately sending a SIP INVITE message to the at least one base station, the mobile device automatically triggers the EPS fallback service request to fall back to the EPC system by performing reselection to an available LTE base station.
1. At least one computer-readable medium, excluding transitory signals and carrying instructions, which when executed in a base station, cause the base station to preform a method, the method comprising: receiving an Evolved Packet System (EPS) fallback service request from a mobile device to the base station, wherein the mobile device is associated with a 5G support indicator, wherein the 5G support indicator includes information about whether the mobile device, or both the mobile device and the base station, support communication over 5G New Radio, wherein the mobile device determines, based at least in part on the 5G support indicator, whether the mobile device supports communication over 5G New Radio, wherein the mobile device determines, based at least in part on the 5G support indicator, whether the base station supports communication over new radio, wherein the EPS fallback service request is generated by the mobile device directly in response to determining that either the mobile device or the base station does not support communication over new radio, wherein the EPS fallback service request instructs the base station to initiate a fallback procedure from the 5G system to an Evolved Packet Core (EPC) system, and wherein, when the mobile device initiates a communication, instead of immediately sending a SIP INVITE message to the base station, the mobile device automatically causes the EPC system to connect to an available 3G or 4G base station, based on the EPS fallback service request.



12. At least one computer-readable medium, excluding transitory signals and containing instructions, that when executed by a processor, performs a method, the method comprising: determining, based at least in part on 5G indicator data of a mobile device, whether the mobile device supports a communication over 5G new radio; determining, based at least in part on the 5G indicator data, whether a base station supports the communication over 5G new radio; in response to determining that either the mobile device or the base station does not support the communication over 5G new radio: transmitting an Evolved Packet System (EPS) fallback service request from the mobile device to the base station, wherein the EPS fallback service request instructs the base station to initiate a fallback procedure from a 5G system to an Evolved Packet Core (EPC) system, and when the mobile device detects the communication, instead of immediately sending a SIP INVITE message to the base station, the mobile device automatically causes the EPC system to connect to an available 3G or 4G base station, based on the EPS fallback service request
1. A mobile device for performing Evolved Packet System (EPS) fallback from a 5G system to a Evolved Packet Core (EPC) system, the mobile device comprising: a communication interface configured to communicate with and connect to at least one base station, wherein the at least one base station is a new radio (NR) node or an evolved universal terrestrial radio access node (E-UTRAN); and a memory storing computer executable instructions of: determining, based at least in part on a 5G support indicator module of the mobile device, whether the mobile device supports voice communication over new radio (VoNR), wherein the 5G support indicator module is stored in the memory and includes information about whether the mobile device supports VoNR and whether the at least one base station supports VoNR; determining, based at least in part on the 5G support indicator module, whether a connected base station supports voice communication over new radio (VoNR); directly in response to determining that either one of the mobile device or the connected base station does not support voice communication over new radio (VoNR): generating and transmitting an EPS fallback service request from the mobile device to the connected base station, wherein the EPS fallback service request instructs the connected base station to initiate a fallback procedure from the 5G system to the EPC system, and whereby the fallback procedure is triggered, based on the 5G support indicator module, to reduce setup time for a call initiated by the mobile device.
2. The mobile device of claim 1 wherein the memory further stores computer executable instructions of: receiving at least one protocol indicator from the connected base station, wherein the protocol indicator informs the mobile device of a communication protocol supported by the connected base station; and storing the at least one protocol indicator associated with the connected base station at the mobile device, and wherein the at least one protocol indicator associated with the base station is further associated with a timeframe during which the at least one protocol indicator is valid.
3. The mobile device of claim 1 wherein the memory further stores computer executable instructions of: receiving at least one protocol indicator from the base station, wherein the protocol indicator informs the mobile device of a communication protocol supported by the base station; and storing the at least one protocol indicator associated with the connected base station at the mobile device.
4. The mobile device of claim 1 wherein determining whether the mobile device supports voice communication over new radio (VoNR) and determining whether the connected base station supports voice communication over new radio (VoNR) is based at least in part on: manufacturer of the mobile device, manufacturer of the connected base station, attributes of the mobile device, attributes of the connected base station, current location of the mobile device, location of the connected base station, location history of the mobile device, subscriber plan of a subscriber of the mobile device, profile of the subscriber of the mobile device, type of communication initiated by the mobile device, health of the connected base station, health of a telecommunications network in which the connected base station resides, congestion in the telecommunications network, SIM associated with the mobile device, or any combination thereof.
5. The mobile device of claim 1 wherein the EPS fallback service request is a Non-Access Stratum message.
6. The mobile device of claim 1 wherein the EPS fallback service request is transmitted to an access and management mobility function node in a telecommunications network in which the connected based station resides, and comprises information of at least one frequency band to be used to perform the fallback procedure from the 5G system to the EPC system.
7. The mobile device of claim 1 whereby, when the mobile device initiates communications, instead of immediately sending a SIP INVITE message to the at least one base station, the mobile device automatically triggers the EPS fallback service request to fall back to the EPC system by performing reselection to an available LTE base station.
8. At least one computer-readable medium, excluding transitory signals and containing instructions, that when executed by a processor, performs a method in a mobile device for performing Evolved Packet System (EPS) fallback from a 5G system to a Evolved Packet Core (EPC) system, the method comprising: detecting a communication at the mobile device; determining, based at least in part on 5G indicator data of the mobile device, whether the mobile device supports the communication over new radio, wherein the 5G indicator data is stored in a memory of the mobile device and includes information about whether the mobile device supports communication over 5G New Radio; determining, based at least in part on the 5G indicator data, whether a base station supports the communication over new radio; directly in response to determining that either one of the mobile device or the base station does not support the communication over new radio: generating and transmitting an EPS fallback service request from the mobile device to the base station, wherein the EPS fallback service request instructs the base station to initiate a fallback procedure from the 5G system to the EPC system, whereby the fallback procedure is triggered, based on the 5G indicator data, to reduce setup time for the mobile device in response to the detecting of the communication, and whereby, when the mobile device detects the communication, instead of immediately sending a SIP INVITE message to the base station, the mobile device automatically triggers the EPS fallback service request to fall back to the EPC system by connecting to an available 3G or 4G base station.

8. At least one computer-readable medium, excluding transitory signals and containing instructions, that when executed by a processor, performs a method in a mobile device for performing Evolved Packet System (EPS) fallback from a 5G system to a Evolved Packet Core (EPC) system, the method comprising: detecting a communication at the mobile device; determining, based at least in part on 5G indicator data of the mobile device, whether the mobile device supports the communication over new radio, wherein the 5G indicator data is stored in a memory of the mobile device and includes information about whether the mobile device supports communication over 5G New Radio; determining, based at least in part on the 5G indicator data, whether a base station supports the communication over new radio; directly in response to determining that either one of the mobile device or the base station does not support the communication over new radio: generating and transmitting an EPS fallback service request from the mobile device to the base station, wherein the EPS fallback service request instructs the base station to initiate a fallback procedure from the 5G system to the EPC system, whereby the fallback procedure is triggered, based on the 5G indicator data, to reduce setup time for the mobile device in response to the detecting of the communication, and whereby, when the mobile device detects the communication, instead of immediately sending a SIP INVITE message to the base station, the mobile device automatically triggers the EPS fallback service request to fall back to the EPC system by connecting to an available 3G or 4G base station.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412